Case 5:18-cv-01037-GTS-TWD Document 38-7 Filed 12/20/18 Page 1 of 3




                  EXHIBIT G
10/25/2018                         The Growing Fanbase Of Document
                    Case 5:18-cv-01037-GTS-TWD            'Happy Little Trees'
                                                                           38-7PainterFiled
                                                                                       Bob Ross | Wisconsin Page
                                                                                            12/20/18        Public Radio
                                                                                                                    2 of 3




  CENTRAL TIME




  The photographer participates in a painting class taught by a Bob Ross Inc. certiﬁed instructor.
  Howard J. (CC BY-NC 2.0)
   


  The Growing Fanbase Of 'Happy Little Trees' Painter Bob Ross
  By Natalie Guyette
  Monday, August 27, 2018, 4:15pm
  Saturday, August 25, 2018, 6:15pm

  SHARE: 


         Listen          Download
  The fanbase of public television host and instructor of "The Joy of Painting" is growing, and so is their interest in
  making a bigger name for Bob Ross in the art world. We talk to a reporter about the Bob Ross revival and where his
  place is in the art world.

   

   

  Related Links: 
  A Renaissance For Bob Ross
  Host: 

https://www.wpr.org/growing-fanbase-happy-little-trees-painter-bob-ross                                                      1/2
10/25/2018                         The Growing Fanbase Of Document
                    Case 5:18-cv-01037-GTS-TWD            'Happy Little Trees'
                                                                           38-7PainterFiled
                                                                                       Bob Ross | Wisconsin Page
                                                                                            12/20/18        Public Radio
                                                                                                                    3 of 3
  J. Carlisle Larsen
  Guest(s): 
  Kelly Crow
  Producer(s): 
  Natalie Guyette
  Wisconsin Public Radio, © Copyright 2018, Board of Regents of the University of Wisconsin System and Wisconsin Educational Communications
  Board.


  Commenting Policy
  Wisconsin Public Radio and WPR.org welcome civil, on-topic comments and opinions that advance the discussion from all
  perspectives of an issue. Comments containing outside links (URLs) will only be posted after they’ve been approved by a
  moderator. WPR.org will delete comments that violate our guidelines. Visit our social media guidelines for more information
  about these policies.




https://www.wpr.org/growing-fanbase-happy-little-trees-painter-bob-ross                                                                       2/2
